DETAILED ACTION
	This is the first office action for 16/489,072, filed 8/27/2019, which is a national stage entry of PCT/JP2018/041748, filed 11/9/2018, which claims priority to Japanese application JP2017-217832, filed 11/10/2017, after the request for continued examination filed 12/30/2021.
	Claims 1-2 and 5-16 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein, when the thickness of the separator is 20 microns or thinner, the degree of whiteness is measured under the condition with the separator that is folded to the total thickness of 20 microns or more.” 
The structure required by this limitation is unclear. Specifically, it is unclear whether Claim 16 requires that the thickness of the separator is 20 microns or thinner. Further, there is insufficient antecedent basis for the limitation “the separator that is folded to the total thickness of 20 microns or more,” because there is no prior recitation of “a separator that is folded to a total thickness of 20 microns or more.”
The Examiner respectfully recommends amending Claim 16 to recite “whereinand the degree of whiteness is measured under a  condition in which the separator a total thickness of 20 microns or more.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, et al. (U.S. Patent Application Publication 2006/0127753 A1), optionally in view of Suzuki, et al. (U.S. Patent Application Publication 2017/0155119 A1).
In reference to Claims 1-2, Nakashima teaches a separator for electricity storage devices (paragraphs [0028]-[0058]).
The separator of Nakashima comprises a porous layer, because the separator is taught to be porous (paragraph [0029]).
The porous layer/porous separator comprises a polyolefin resin, polyethylene (paragraph [0033]).
The separator of Nakashima does not necessarily comprise an ionic compound.
However, he teaches that the separator comprises a filler (paragraphs [0034]-[0036]), and that one of two fillers suitable for use in the separator of his invention includes barium sulfate (paragraph [0035]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used barium sulfate as the filler material in the porous separator of Nakashima, because Nakashima teaches that this is one of two materials suitable for use as the filler material in the porous separator of his invention (paragraph [0035]).
Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 1, wherein the separator/porous layer comprises an ionic compound, barium sulfate.
   Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 7, wherein the ionic compound comprises a sulfate ion.
   Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 8, wherein the ionic compound has a cation consisting of an alkaline earth metal, i.e. barium.
Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 9, wherein the ionic compound is barium sulfate.
Nakashima teaches that porous separator comprises 40 to 300 parts by weight of the filler (paragraph [0040]).
This disclosure teaches the limitations of Claim 1, wherein a content of the ionic compound in the porous layer is 86% by weight of more and 99% by weight or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “86% by weight of more and 99% by weight or less” lies within the taught range of 40 to 300 parts by weight.
Nakashima is silent regarding the whiteness of the separator. Therefore, he does not explicitly teach that the separator has the whiteness recited in Claim 1.
However, it appears that the porous separator of Nakashima has a comparable structure to the porous separator of the instant invention, as shown in the table below.
Feature
Instant Invention
Nakashima
Ionic compound
Barium sulfate (Claim 9)
Barium sulfate (paragraph [0035])
Diameter of the ionic compound
0.005-0.6 microns (Claim 10)
0.01-2 microns (paragraph [0038])
Diameter of the pores
0.010-0.100 microns (Claim 11)
0.03-5 microns (paragraph [0029])
Porosity
30-70% (paragraph [0039] of the instant specification)
30-80% (paragraph [0049])
Air permeability
10 sec/100 ml-500 sec/100 ml (Claim 12)
20 sec/100 ml-500 sec/100 ml (paragraph [0058])


Therefore, it is the Examiner’s position that, because the porous polyethylene separator of Nakashima comprises (1) particles of barium sulfate with dimensions that overlap with the dimensions of the barium sulfate particles in the separator of the instant invention, (2) pores with dimensions overlapping with the pore dimensions of the instant invention, (3) a porosity overlapping with the porosity of the instant invention, there is reasonable basis to conclude that the porous separator of Nakashima has the whiteness/optical appearance as recited in Claims 1-2.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, if that is not found to be the case, it is the Examiner’s position that this whiteness value would have been obvious, in light of the teachings of Suzuki, as follows.
To solve the same problem of providing a porous separator for a lithium ion battery, wherein the separator comprises polyethylene, Suzuki teaches that the whiteness of a polyethylene separator is a variable that decreases with an increase in the amount of functional groups on the surface of the separator (paragraph [0034]).
Suzuki further teaches that increasing the amount of functional groups on the surface of the separator decreases the lithium permeability of the separator (paragraph [0034]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have minimized the amount of functional groups on the surface of the separator of Nakashima, in order to achieve high lithium permeability of the separator, per the teachings of Suzuki.
It is the Examiner’s position that this decrease in functional groups would result in an increase in whiteness, per the teachings of Suzuki (paragraph [0034]).
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed whiteness range recited in Claim 1, without undue experimentation.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed whiteness range recited in Claim 2, without undue experimentation.
In reference to Claim 6, modified Nakashima as applied to Claim 1 does not teach that the separator of his invention comprises any metal oxide.
Therefore, modified Nakashima teaches the limitations of Claim 6, wherein a content of metal oxide in the separator is 10% by weight or less (i.e. 0 wt%).
In reference to Claim 10, Nakashima teaches that the average particle size of the ionic compound is 0.01-2 microns (paragraph [0038]).
This disclosure teaches the limitations of Claim 10, wherein an average particle size of the ionic compound is 5 nm or more and 600 nm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “5 nm or more and 600 nm or less” overlaps with the taught range of 0.01-2 microns, i.e. 10-2000 nm (paragraph [0038]).
In reference to Claim 11, Nakashima teaches that an average pore size of the separator is 0.03-5 microns, i.e. 30-5000 nm (paragraph [0029]).
This disclosure teaches the limitations of Claim 11, wherein an average pore size of the separator is 10 nm or more and 100 nm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “10 nm or more and 100 nm or less” overlaps with the taught range of 0.03-5 microns, i.e. 30-5000 nm (paragraph [0029]).
In reference to Claim 12, Nakashima teaches that the air permeability of the separator is 20 seconds/100 ml-500 seconds/100 ml (paragraph [0058]).
This disclosure teaches the limitations of Claim 12, wherein an air permeability of the separator is 10 seconds/100 ml or longer and 500 seconds/100 ml or shorter.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “10 seconds/100 ml or longer and 500 seconds/100 ml or shorter” overlaps with the taught range of 20 seconds/100 ml-500 seconds/100 ml (paragraph [0058]).
In reference to Claim 13, paragraph [0057] of Nakashima teaches that the thickness of the porous separator of his invention is 5-100 microns.
Paragraph [0038] of the instant specification teaches that the thickness of the porous separator of the instant invention is 1-20 microns.
Therefore, it is the Examiner’s position that, because the porous polyethylene separator of Nakashima comprises (1) particles of barium sulfate with dimensions that overlap with the dimensions of the barium sulfate particles in the separator of the instant invention, (2) pores with dimensions overlapping with the pore dimensions of the instant invention, (3) a porosity overlapping with the porosity of the instant invention, (4) a thickness overlapping with the thickness of the separator of the instant invention, there is reasonable basis to conclude that the porous separator of Nakashima the puncture strength recited in Claim 13.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 15, Nakashima teaches an electricity storage device (i.e. a battery, paragraphs [0103]-[0133]) comprising a positive electrode (paragraph [0109]-[0118]), a negative electrode (paragraphs [0119]-[0130]), and the separator described in the rejection of Claim 1 above (paragraph [0103], with the details of the separator described in the rejection of Claim 1 above).
In reference to Claim 16, the limitations of Claim 16 are directed toward an intended use of the separator. It is the Examiner’s position that, because Nakashima/modified Nakashima teaches the limitations of Claim 1, the separator of modified Nakashima is structurally capable of performing the function of Claim 16 (i.e. is structurally capable of being folded, prior to the measurement of the whiteness).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 1-2, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, et al. (U.S. Patent Application Publication 2006/0127753 A1), optionally in view of Takeda, et al. (U.S. Patent Application Publication 2010/0099838 A1).
In reference to Claims 1-2, Nakashima teaches a separator for electricity storage devices (paragraphs [0028]-[0058]).
The separator of Nakashima comprises a porous layer, because the separator is taught to be porous (paragraph [0029]).
The porous layer/porous separator comprises a polyolefin resin, polyethylene (paragraph [0033]).
The separator of Nakashima does not necessarily comprise an ionic compound.
However, he teaches that the separator comprises a filler (paragraphs [0034]-[0036]), and that one of two fillers suitable for use in the separator of his invention includes barium sulfate (paragraph [0035]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used barium sulfate as the filler material in the porous separator of Nakashima, because Nakashima teaches that this is one of two materials suitable for use as the filler material in the porous separator of his invention (paragraph [0035]).
Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 1, wherein the separator/porous layer comprises an ionic compound, barium sulfate.
   Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 7, wherein the ionic compound comprises a sulfate ion.
   Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 8, wherein the ionic compound has a cation consisting of an alkaline earth metal, i.e. barium.
Using barium sulfate as the filler material of the porous separator of Nakashima teaches the limitations of Claim 9, wherein the ionic compound is barium sulfate.
Nakashima teaches that porous separator comprises 40 to 300 parts by weight of the filler (paragraph [0040]).
This disclosure teaches the limitations of Claim 1, wherein a content of the ionic compound in the porous layer is 86% by weight of more and 99% by weight or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “86% by weight of more and 99% by weight or less” lies within the taught range of 40 to 300 parts by weight.
Nakashima is silent regarding the whiteness of the separator. Therefore, he does not explicitly teach that the separator has the whiteness recited in Claim 1.
However, it appears that the porous separator of Nakashima has a comparable structure to the porous separator of the instant invention, as shown in the table below.
Feature
Instant Invention
Nakashima
Ionic compound
Barium sulfate (Claim 9)
Barium sulfate (paragraph [0035])
Diameter of the ionic compound
0.005-0.6 microns (Claim 10)
0.01-2 microns (paragraph [0038])
Diameter of the pores
0.010-0.100 microns (Claim 11)
0.03-5 microns (paragraph [0029])
Porosity
30-70% (paragraph [0039] of the instant specification)
30-80% (paragraph [0049])
Air permeability
10 sec/100 ml-500 sec/100 ml (Claim 12)
20 sec/100 ml-500 sec/100 ml (paragraph [0058])


Therefore, it is the Examiner’s position that, because the porous polyethylene separator of Nakashima comprises (1) particles of barium sulfate with dimensions that overlap with the dimensions of the barium sulfate particles in the separator of the instant invention, (2) pores with dimensions overlapping with the pore dimensions of the instant invention, (3) a porosity overlapping with the porosity of the instant invention, there is reasonable basis to conclude that the porous separator of Nakashima has the whiteness/optical appearance as recited in Claims 1-2.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, if that is not found to be the case, it is the Examiner’s position that this whiteness value would have been obvious, in light of the teachings of Takeda, as follows.
It is noted that paragraphs [0086]-[0087] of the instant specification recognize polyethylene having a viscosity average molecular weight of greater than 600,000 results in a separator having a whiteness of greater than 98.0.
Modified Nakashima is silent regarding the viscosity average molecular weight of the polyethylene of his invention.
Therefore, modified Nakashima does not teach that the viscosity average molecular weight is greater than 600,000, which the instant specification correlates with a whiteness value of greater than 98.0.
To solve the same problem of providing polyethylene-containing porous separators for lithium batteries, Takeda teaches that polyolefins suitable for use in porous separators for lithium ion batteries preferably have a viscosity average molecular weight (Mv) between 200,000-1,000,000 (paragraph [0069]). Takeda teaches that this viscosity-average weight range provides the benefit of balancing mechanical strength and film formation stability (paragraph [0069]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, in order to provide stable films with good mechanical strength, as taught by Takeda.
It is the Examiner’s position that forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 1, wherein the separator has a whiteness greater than 98.0….viewing angle.
It is the Examiner’s position that forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 2, wherein the degree of whiteness is 98.5 or more and 105 or less.
Forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 5, wherein the viscosity average molecular weight is 600,000-5,000,000.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “the viscosity average molecular weight is 600,000-5,000,000” overlaps with the taught range of a viscosity-average molecular weight 200,000-1,000,000.
Forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 14, wherein the viscosity average molecular weight is 300,000-5,000,000.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “the viscosity average molecular weight is 300,000-5,000,000” overlaps with the taught range of a viscosity-average molecular weight 200,000-1,000,000.
In reference to Claim 6, modified Nakashima as applied to Claim 1 does not teach that the separator of his invention comprises any metal oxide.
Therefore, modified Nakashima teaches the limitations of Claim 6, wherein a content of metal oxide in the separator is 10% by weight or less (i.e. 0 wt%).
In reference to Claim 10, Nakashima teaches that the average particle size of the ionic compound is 0.01-2 microns (paragraph [0038]).
This disclosure teaches the limitations of Claim 10, wherein an average particle size of the ionic compound is 5 nm or more and 600 nm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “5 nm or more and 600 nm or less” overlaps with the taught range of 0.01-2 microns, i.e. 10-2000 nm (paragraph [0038]).
In reference to Claim 11, Nakashima teaches that an average pore size of the separator is 0.03-5 microns, i.e. 30-5000 nm (paragraph [0029]).
This disclosure teaches the limitations of Claim 11, wherein an average pore size of the separator is 10 nm or more and 100 nm or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “10 nm or more and 100 nm or less” overlaps with the taught range of 0.03-5 microns, i.e. 30-5000 nm (paragraph [0029]).
In reference to Claim 12, Nakashima teaches that the air permeability of the separator is 20 seconds/100 ml-500 seconds/100 ml (paragraph [0058]).
This disclosure teaches the limitations of Claim 12, wherein an air permeability of the separator is 10 seconds/100 ml or longer and 500 seconds/100 ml or shorter.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “10 seconds/100 ml or longer and 500 seconds/100 ml or shorter” overlaps with the taught range of 20 seconds/100 ml-500 seconds/100 ml (paragraph [0058]).
In reference to Claim 13, paragraph [0057] of Nakashima teaches that the thickness of the porous separator of his invention is 5-100 microns.
Paragraph [0038] of the instant specification teaches that the thickness of the porous separator of the instant invention is 1-20 microns.
Therefore, it is the Examiner’s position that, because the porous polyethylene separator of Nakashima comprises (1) particles of barium sulfate with dimensions that overlap with the dimensions of the barium sulfate particles in the separator of the instant invention, (2) pores with dimensions overlapping with the pore dimensions of the instant invention, (3) a porosity overlapping with the porosity of the instant invention, (4) a thickness overlapping with the thickness of the separator of the instant invention, there is reasonable basis to conclude that the porous separator of Nakashima the puncture strength recited in Claim 13.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claim 15, Nakashima teaches an electricity storage device (i.e. a battery, paragraphs [0103]-[0133]) comprising a positive electrode (paragraph [0109]-[0118]), a negative electrode (paragraphs [0119]-[0130]), and the separator described in the rejection of Claim 1 above (paragraph [0103], with the details of the separator described in the rejection of Claim 1 above).
In reference to Claim 16, the limitations of Claim 16 are directed toward an intended use of the separator. It is the Examiner’s position that, because Nakashima/modified Nakashima teaches the limitations of Claim 1, the separator of modified Nakashima is structurally capable of performing the function of Claim 16 (i.e. is structurally capable of being folded, prior to the measurement of the whiteness).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, et al. (U.S. Patent Application Publication 2006/0127753 A1), in view of Suzuki, et al. (U.S. Patent Application Publication 2017/0155119 A), as applied to Claim 1, and further in view of Takeda, et al. (U.S. Patent Application Publication 2010/0099838 A1).
In reference to Claims 5 and 14, modified Nakashima is silent regarding the viscosity average molecular weight of the polyethylene of his invention.
Therefore, modified Nakashima does not teach that the viscosity average molecular weight is 600,000-5,000,000 (per Claim 5) or 300,000-5,000,000 (per Claim 14).
To solve the same problem of providing polyethylene-containing porous separators for lithium batteries, Takeda teaches that polyolefins suitable for use in porous separators for lithium ion batteries preferably have a viscosity average molecular weight (Mv) between 200,000-1,000,000 (paragraph [0069]). Takeda teaches that this viscosity-average weight range provides the benefit of balancing mechanical strength and film formation stability (paragraph [0069]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, in order to provide stable films with good mechanical strength, as taught by Takeda.
Forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 5, wherein the viscosity average molecular weight is 600,000-5,000,000.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “the viscosity average molecular weight is 600,000-5,000,000” overlaps with the taught range of a viscosity-average molecular weight 200,000-1,000,000.
Forming the polyethylene of the separator of modified Nakashima to have a viscosity-average molecular weight (Mv) of 200,000-1,000,000, as taught by Takeda, teaches the limitations of Claim 14, wherein the viscosity average molecular weight is 300,000-5,000,000.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “the viscosity average molecular weight is 300,000-5,000,000” overlaps with the taught range of a viscosity-average molecular weight 200,000-1,000,000.


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721